DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 120 is acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2022-07-14 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-11-12 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atanu Das (Reg. 62413) on 2022-07-13.

Please replace the Claims as follows:
1.  (Currently Amended) A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, causes the processing system to perform 

2.	(Original) The device of claim 1, wherein the determining that the resource is not trusted comprises determining that the resource is not trusted based on determining that the identifier has not been previously used.

3.	(Original) The device of claim 1, wherein the operations further comprise locating the resource based on the identifier included with the request.

4.	(Original) The device of claim 1, wherein the operations further comprise enabling the browser to directly access the resource if the resource is determined to be trusted.

5.	(Original) The device of claim 1, wherein the operations further comprise providing an option to securely access the resource by using the virtual browser.

6.	(Original) The device of claim 1, wherein the operations further comprise forwarding the request to a virtual machine manager to select the browser virtual machine from a pool of browser virtual machines. 

7.	(Original) The device of claim 1, wherein the operations further comprise selecting the browser virtual machine based on a load experienced by each browser virtual machine in a pool of browser virtual machines.

8.	(Original) The device of claim 1, wherein the operations further comprise selecting the browser virtual machine based on a usage condition associated with each browser virtual machine in a pool of browser virtual machines.

9.	(Original) The device of claim 1, wherein the operations further comprise selecting the browser virtual machine based on a network condition associated with each browser virtual machine in a pool of browser virtual machines. 

10.	(Original) The device of claim 1, wherein the operations further comprise redirecting the browser to a desktop virtualization connection to connect the browser to the browser virtual machine.

11.	(Original) The device of claim 1, wherein the operations further comprise utilizing the browser virtual machine to simulate a selected software application.

12.	(Original) The device of claim 11, wherein the operations further comprise rendering a different resource associated with the selected software application by utilizing the browser virtual machine.

13.	(Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, causes the processing system to perform 
determining that a resource is not trusted based on an analysis of an identifier included with a request from a browser to access the resource;             removing a virtual control bar from a virtual browser generated by a browser virtual machine to which the browser is redirected;             filtering, by the browser virtual machine, malicious content from the resource; and                       streaming, based on the request and after the filtering of the malicious content from the resource, a rendering of a viewable window of the virtual browser that is rendering the resource from the browser virtual machine to the viewable window of the browser, wherein controls in a control bar of the browser are utilized to control the virtual browser displayed within the viewable window of the browser. 

14.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the determining that the resource is not trusted comprises determining that the resource is not trusted based on determining that the identifier has not been previously used.

15.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise locating the resource based on the identifier included with the request.

16.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise enabling the browser to directly access the resource if the resource is determined to be trusted.

17.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise providing an option to securely access the resource by using the virtual browser.

18.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise forwarding the request to a virtual machine manager to select the browser virtual machine from a pool of browser virtual machines. 

19.	(Currently Amended) The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise selecting the browser virtual machine based on a load experienced by each browser virtual machine in a pool of browser virtual machines.

20.	(Original) A method, comprising:
	 determining, by a processing system including a processor, that a resource is not trusted based on an analysis of an identifier included with a request from a browser to access the resource;               removing, by the processing system, a virtual control bar from a virtual browser generated by a browser virtual machine to which the browser is redirected;               filtering, by the processing system, by the browser virtual machine, malicious content from the resource; and                         streaming, by the processing system, based on the request and after the filtering of the malicious content from the resource, a rendering of a viewable window of the virtual browser that is rendering the resource from the browser virtual machine to the viewable window of the browser, wherein controls in a control bar of the browser are utilized to control the virtual browser displayed within the viewable window of the browser. 


Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  

Hayden et al. (US Pre-Grant Publication No. 20170078411-A1, hereinafter “Hayden”) teaches the generation and processing of browser virtual machines.  In particular, browser virtual machine images are created as images of customized browsers that are ready, upon launch, to receive and process interactions with a web site while minimizing or eliminating many of the inefficiencies or overhead of launching a general browser.  Further, a ‘local’ browser toolbar is provided that enables control of the remote browser. 

Demir et al. (US Patent No. 8555391-A, hereinafter “Demir”) teaches filtering of URLs provided by a browser and filtering malicious content.

Cancel et al. (US Pre-Grant Publication No. 20080184129-A1, hereinafter “Cancel”) teaches that the trustworthiness of a website can be generated based on several metrics including the popularity of a website.

Stone et al. (US Patent No. 6101510-A, hereinafter “Stone”) teaches provision of an API for a remote web browser such that an application (such as another browser) can control the remote browser.

Ferri et al. (US Pre-Grant Publication No. 20100192224-A1, hereinafter “Ferri”) teaches providing a sandbox session for web navigation wherein a virtual machine is started.  The sandbox session provides application programming interfaces (APIs) to invoke, control and terminate the browser in the sandbox session.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  That is, Hayden-Demir-Cancel-Stone-Ferri in combination do not anticipate or render obvious the claimed invention as a whole, as recited in Claim 1.
Although Hayden (and similarly Stone and Ferri) discloses local controls that may be used in lieu of remote controls for a virtualized browser, i.e. using local controls to enable the local browser to invoke, control, and terminate the browser in the sandbox session, Hayden (and similarly Stone and Ferri) do not disclose determining if a resource is trusted based on identifier (e.g. URL) analysis and do not disclose malicious content filtering prior to streaming to the local browser.  The Examiner notes that Demir discloses identifier (e.g. URL) analysis and malicious content filtering, but does not disclose that determining if a resource is trusted includes determining if the identifier (e.g. URL) has been used before.  The Examiner further notes that Cancel discloses that the trustworthiness of a website can be determined based on several metrics including the popularity of a website a website and/or whether it’s known (and has been visited).  However, neither Demir nor Cancel is concerned with virtual machine browsers.
Based on the above, the Examiner finds that although the individual claim elements are known in the prior art, the prior art does not provide sufficient teaching or motivation to be combined in such a way as to anticipate or render obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436.  The examiner can normally be reached on Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491